DETAILED ACTION
Status of the Application
Claims 1-19 have been examined in this application. This communication is the first action on the merits. 
In view of the restriction requirement set forth below, during a telephone conversation with John Rizvi (Reg. No. 41,271) on April 28, 2021 a provisional election was made to prosecute claims 1-19, Group I, and thus, claim 20, Group II, is withdrawn from further consideration by the examiner as being drawn to a non-elected invention. 
The information disclosure statement filed June 10, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 are drawn to storage machines to carry out a method of construction design project including selecting location type and categorizing building trades, finish materials, and fixture of building trades used to build or renovate in a construction design project, classified in G06Q 50/08.
II. Claim 20 is drawn to a storage machine to carry out a method of project design for manufacturing, research, medical, educational, and training and needed materials including selecting parameters identifying and categorizing the materials used in the manufacturing, research, medical, educational, or training project, classified in G06Q 10/06313.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I & II, are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).
In the instant case, subcombination II has separate utility from subcombination I such as selecting parameters identifying and categorizing the materials used in the manufacturing, research, medical, educational, and training project.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with John Rizvi (Reg. No. 41,271) on April 28, 2021 a provisional election was made to prosecute claims 1-19, Group I. Affirmation of this election must be made by Applicant in replying to this Office action. Claim 20, Group II, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 1 and 19 recite “[o]ne or more storage machines holding instructions executable by one or more logic machines,” “using at least one logic machine,” and “a graphical user interface,” and Applicant's Specification fails to specifically exclude non-statutory software per se interpretations of these features, including the recited logic and storage “machines.” The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning of these terms. As a result, claim 1 is rejected under 35 US.C. 101 for being directed to software per se. 
Further, claims 2-18 depend on claim 1, and do not cure the aforementioned deficiencies, and thus, claims 2-18 are reject for the reasons set forth above.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-19) recite “carry out a method of construction design, the method comprising: … automatically determining receipt of a user input …; and based on the user input, selecting a location type and automatically identifying and categorizing building trades, finish materials, and/or fixtures that associated building trades will use to build or renovate a selected location.” Claims 1-19, in view of the claim limitations, are directed to the abstract idea of designing a construction project by receiving user input, and based on the user input selecting location type, and identifying and categorizing building trades, finish materials, and/or fixtures that associated building trades will use to build or renovate a location. 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing the design of a building construction projects and building trades, which manages the commercial activity of the building trades, and further, manages the personal human behavior of building trades persons by , and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving user input, and based on the user input selecting location type, and identifying and categorizing building trades, finish materials, and/or fixtures that associated building trades will use to build or renovate a location could all be reasonably interpreted as a human observing user inputs, and the human using their mind to evaluate the received information to select, categorize, and identify building trades, finish materials, and/or fixtures that associated building trades; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[o]ne or more storage machines holding instructions executable by one or more logic machines,” “using at least one logic machine,” “input through a graphical user interface by automatically tracking user operation of the graphical user interface” in claim 1 & 19; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the input, receipt, and present limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform mere data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-18 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the input, receipt, and present limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-18 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16, 18, & 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fogelson (US 20070239567 A1), hereinafter Fogelson.
	Regarding claim 1, Fogelson discloses one or more storage machines holding instructions executable by one or more logic machines to carry out a method of construction design, the method comprising ([0049]): 
using at least one logic machine ([0049]): automatically determining receipt of a user input through a graphical user interface by automatically tracking user operation of the graphical user interface ([0099]-[0100], if customer 22, 24 were to activate the kitchen softkey 182 of FIG. 11, then the screen 210 of FIG. 12 may be presented to the customer including a set of choices that the customer 22, 24 may have regarding construction of the kitchen, and as a first step, the customer 22, 24 may activate a "view kitchen" softkey 211); and 
based on the user input, selecting a location type ([0099], if customer 22, 24 were to activate the kitchen softkey 182 of FIG. 11, then the screen 210 of FIG. 12 may be presented to the customer including a set of choices that the customer 22, 24 may have regarding construction of the kitchen, and as a first step, the customer 22, 24 may activate a "view kitchen" softkey 211) and automatically identifying and categorizing building trades, finish materials, and/or fixtures that associated building trades will use to build or renovate a selected location ([0102], after viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extras, e.g., the customer 22, 24 may determine that carpeting may be the best choice of a floor covering for his kitchen and press the carpet softkey 214).
Regarding claim 2, Fogelson discloses the method of claim 1 (as above), wherein the method further includes automatically connecting and relating all associated building trades by location ([0102], [0106]-[0108], fig. 13, after viewing the kitchen (i.e. connecting by location), the customer 22, 24 may proceed with the selection of standards and extra to determine the best choice of a floor covering for his kitchen (i.e. building trade), and if the customer 22, 24 selects carpet from the first supplier 234, the second supplier 234, or optional carpet from a third supplier 240 at added cost, then the customer 22, 24 may select other colors based upon other softkeys 230, 232, softkeys 236, 238, softkeys 244, 246, if a customer 22, 24 selects a wood floor from a second contractor 240, the system could suggest a throw rug).
Regarding claim 3, Fogelson discloses the method of claim 1 (as above), wherein the method further includes automatically connecting and relating all finish materials and fixtures by building trade and selected locations ([0102], [0106]-[0108], fig. 13, after viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extra to determine the best choice of a floor covering for his kitchen, and if the customer 22, 24 selects carpet from the first supplier 234, the second supplier 234, or optional carpet from a third supplier 240 at added cost, then the customer 22, 24 may select other colors based upon other softkeys 230, 232, softkeys 236, 238, softkeys 244, 246, if a customer 22, 24 selects a wood floor from a second contractor 240, the system could suggest a throw rug, [0078], fig. 3, the customer 22, 24 based upon activation of a particular softkey 52 of fig. 2, the customer 22, 24 accesses the website directly through the builders website 16 or as webpage 32 where the customer 22, 24 accesses the builders information through the customers website 14 presenting product offerings (e.g., appliances, floorings, fixtures, house models, or room changes) 62, 64 offered by that particular builder).
Regarding claim 4, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises correlating location-specific selections with associated specialized building trade selections ([0102], [0106]-[0108], fig. 13, after viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extra to determine the best choice of a floor covering for his kitchen (i.e. building trade), and if the customer 22, 24 selects carpet from the first supplier 234, the second supplier 234, or optional carpet from a third supplier 240 at added cost, then the customer 22, 24 may select other colors based upon other softkeys 230, 232, softkeys 236, 238, softkeys 244, 246 (i.e. location-specific .
Regarding claim 5, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises correlating building trade specific selections with associated fixture and finish material selections ([0060], choices that must be made by the customer 22, 24 where the product offering is a bathroom, the standard options may be a choice between two types of sinks from a particular manufacturer (i.e. trade specific options associated with fixture selections), [0078], fig. 3, the customer 22, 24 based upon activation of a particular softkey 52 of fig. 2, the customer 22, 24 accesses the website directly through the builders website 16 or as webpage 32 where the customer 22, 24 accesses the builders information through the customers website 14 presenting product offerings (e.g., appliances, floorings, fixtures, house models, or room changes) 62, 64 offered by that particular builder  (i.e. trade specific options associated with fixture and finish material selections), [0102], [0106]-[0108], fig. 13, after viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extra to determine the best choice of a floor covering for his kitchen (i.e. building trade), and if the customer 22, 24 selects carpet from the first supplier 234, the second supplier 234, or optional carpet from a third supplier 240 at added cost, then the customer 22, 24 may select other colors based upon other softkeys 230, 232, softkeys 236, 238, softkeys 244, 246, if a customer 22, 24 selects a wood floor from a second contractor 240, the system could suggest a throw rug (i.e. trade specific options associated with finish material selections)).
Regarding claim 6, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises using a user input to rapidly identify, organize, and customize all fixture and finish selections by material type ([0060], choices that must be made by the customer 22, 24 where the product offering is a bathroom, the standard options may be a choice between two types of sinks from a particular manufacturer (i.e. rapidly identify, organize, and customize all fixture), [0078], fig. 3, the customer 22, 24 based upon activation of a particular softkey 52 of fig. 2, the customer 22, 24 accesses the website directly through the builders website 16 or as webpage 32 where the customer 22, 24 accesses the builders information through the customers website 14 presenting product offerings (e.g., appliances, floorings, fixtures, house models, or room changes) 62, 64 offered by that particular builder  (i.e. rapidly identify, organize, and customize all fixture and finish material selections), [0102], [0106]-[0108], fig. 13, after .
Regarding claim 7, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises a permission-based project sharing method for construction design ([0071]-[0073], fig. 19, if the customer is a new user, then he may be asked for a name or other identifying indicia, and more than one user may share a customer file 42, such as when a buyer wishes to share information associated with a home purchase with another party, a mother-in-law, a spouse, a broker, an interior designer, or other family, and the builder 26 may also provide a personalized file or webpage 32 for the customer 22, 24 on the customer's website 14, customized to the house selected by the customer 22, 24, so that the customer 22, 24 may further customize his house, and the customer 22, 24 and builder 26 may share passwords for access to the customer file 42).
Regarding claim 8, Fogelson discloses the method of claim 1 (as above), wherein a project type is selectable using the user input, where the project type includes residential, commercial, and/or industrial type projects, and where the method automatically configures a graphical user interface according to the project type ([0052]-[0055], in the context of new home construction, the product space may be a bathroom, a bedroom or the lot where a house (the product) is to be built, and builder A, B, C, and D may specialize in a particular bathroom product offerings, and builder A, B, C, and D may have webpages customized by each builder 26 for the precise needs of the product offering of the builder 26 (i.e. selection of a kitchen or bathroom is selection of residential project type), [0067], the detailed example is set into the context of home buying, it should be understood that a product offering may be made in commercial, office, retail, or any other specialty construction).
Regarding claim 9, Fogelson discloses the method of claim 1 (as above), wherein the method further includes: in response to the user input, automatically returning location specific data relating to a project type selection, the project type selection including residential, commercial, and/or industrial project types, and automatically returning building trade specialties and finish and fixture materials related to a specific location used in constructing a selected location and/or selected project type ([0102], [0106]-[0108], fig. 13, after viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extra to determine the best choice of a floor covering for his kitchen (i.e. selection of a kitchen or bathroom is selection of residential project type), and if the customer 22, 24 selects carpet from the first supplier 234, the second supplier 234, or optional carpet from a third supplier 240 at added cost, then the customer 22, 24 may select other colors based upon other softkeys 230, 232, softkeys 236, 238, softkeys 244, 246, if a customer 22, 24 selects a wood floor from a second contractor 240, the system could suggest a throw rug (i.e. specialties and finish materials related to a specific location), [0078], fig. 3, the customer 22, 24 based upon activation of a particular softkey 52 of fig. 2, the customer 22, 24 accesses the website directly through the builders website 16 or as webpage 32 where the customer 22, 24 accesses the builders information through the customers website 14 presenting product offerings (e.g., appliances, floorings, fixtures, house models, or room changes) 62, 64 offered by that particular builder (i.e. specialties fixture  and finish materials related to a specific location)).
Regarding claim 10, Fogelson discloses the method of claim 1 (as above), wherein the method further includes automatically generating a group of customized locations, trades, and materials relevant to a user's specific project, and automatically identifying trade and materials possibly related to constructing a particular location type, and further receiving user inputs to personalize said automatic generation steps and said automatic identification steps ([0114], [0116], activating the more info key 322 may take the customer 22, 24 to the more info screen 330 (FIG. 28) which shows additional detail of the selected product, upon reviewing the information, the customer 22, 24 may select the option by selecting "add to my cart" 326 or return to the previous screen by activating the search key 332; when research indicates that buyers of a particular product or stylistic group (e.g., the Martha Stewart Collection, or traditional wood trim) are more likely to purchase other related household items (e.g., baskets, floral patterns, etc.), and thus, selection of the identified products may also trigger a window asking the customer 22, 24 if he/she also wants to purchase the related item as part of an upselling opportunity).
Regarding claim 11, Fogelson discloses the method of claim 1 (as above), wherein the method further includes presenting various views to a user, including "Trade View by Location", "Material View by Trade" and/or "View Budget/Cost by location, by trade and/or by material" to expedite customization of a project  ([0101], [0111], upon activation of the layout softkey 213, the customer 22, 24 may be presented with an overhead view (FIG. 24) of the kitchen, and the customer 22, 24 may first activate the selection of "refrigerator" from the appliances list of FIG. 12, brand 223, and/or stylistic group 224, and the screen 300 of FIG. 25 may be presented with search criteria for a refrigerator, including a style criteria 302, a design 304, a price 306, a material 308 and/or color 310 (i.e. trade by location)). 
Regarding claim 12, Fogelson discloses the method of claim 1 (as above), wherein various user inputs and data may be stored and recalled from a proprietary database that meta-analyzes received data to improve accuracy and efficiency of the method ([0057], [0063], webpage 32 may be used to display information contained within a customer file 42, wherein information contained within a customer file 42 is stored in the database 11 used by a customer 22, 24 as a personal repository of information from the builder's website 16, and  database 11 is provided with specific information with regard to the products contained within each product offering to form a relational database that is able to select categories based upon a category space (i.e. stored and recalled from a proprietary database), wherein a menu associated with the virtual showroom allows the CPU 12 to verify selected products' compatibility (i.e. meta-analysis to improve accuracy and efficiency), [0073], [0075], the builder 26 may help the customer 22, 24 open a customer file 42 in the DB 11, he builder 26 may also provide a personalized file or webpage 32 for the customer 22, 24 on the customer's website 14, and using the webpage 32, the customer 22, 24 may view and select standard options and extras for his particular choice of homes, which may be stored in the customer file 42, and [0122], CPU 12 verifies and tracks selections made by the customer 22, 24, collects data regarding selections made by the customer 22, 24, to track buying trends, collects buying trends into a buying trends database (i.e. stored and recalled from a proprietary database), wherein buying trends data includes product views, partial selections, final selections, and demographics (i.e. meta-analysis to improve accuracy and efficiency)).
Regarding claim 13, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises using a user input to customize a personalized database of locations, trades, materials and associations that establish desired relationships between one or more of the locations, trades and/or materials ([0057], [0063], webpage 32 may be used to display information contained within a customer file .
Regarding claim 14, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises, once specific locations, trades, and/or materials for a given project have been identified and customized, using a user input to invite other users to view or edit the project ([0073], if a customer 22, 24 has not already requested a personal webpage 32, a webpage 32 may be opened once the customer has reached agreement with the builder 26 as shown in FIG. 18, the builder 26 may provide a personalized file or webpage 32 for the customer 22, 24 on the customer's website 14, customized to the house selected by the customer 22, 24, so that the customer 22, 24 may further customize his house, wherein the customer 22, 24 and builder 26 may share passwords for access to the customer file 42); wherein such an invitation includes allowing access to view, edit, and/or bid on the project or its component locations ([0075], using the webpage 32, the customer 22, 24 may view and select standard options and extras for his particular choice of homes, which may be stored in the customer file 42).
Regarding claim 16, Fogelson discloses the method of claim 1 (as above), wherein the method further includes prompting a user to think of trades and materials that otherwise might be missed or forgotten ([0100], [0111], upon the customer 22, 24 activating a "view kitchen" softkey 211, and in response, a graphical image (FIG. 23) may be presented to the customer 22, 24 providing the customer 22, 24 with the opportunity of viewing a kitchen using standard options, a kitchen with certain extras (i.e. the extra and standard features for the kitchen are materials and trades that might have been forgotten)), the customer 22, 24 may activate the selection of "refrigerator" from the appliances list of FIG. 12 and then brand 223 .
Regarding claim 18, Fogelson discloses the method of claim 1 (as above), wherein the method further comprises automatically identifying a type of material and labor categories associated with a specific project ([0051]-[0052], the various screens of the webpages 34 may include product offerings relating to many different product spaces as well as standards and options available to buyers (e.g., customers 22, 24), wherein a product offering includes the product as well as the installation of the product in its product space (i.e. identifying labor categories), [0102]-[0105], After viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extras, e.g., the customer 22, 24 may determine that carpeting may be the best choice of a floor covering for his kitchen, or alternative, the customer 22, 24 may choose to select a product offering of a customer wood floor 249 by another contractor (i.e. identifying material and labor categories)).
Regarding claim 19, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 19 is directed toward a storage machines holding instructions, Fogelson discloses a storage machine as claimed. [0049].
Additionally, as per claim 19, Fogelson discloses the following further limitation.
Fogelson discloses wherein the method further includes automatically connecting and relating all associated building trades by location  ([0102], [0106]-[0108], fig. 13, after viewing the kitchen (i.e. connecting by location), the customer 22, 24 may proceed with the selection of standards and extra to determine the best choice of a floor covering for his kitchen (i.e. building trade), and if the customer 22, 24 selects carpet from the first supplier 234, the second supplier 234, or optional carpet from a third supplier 240 at added cost, then the customer 22, 24 may select other colors based upon other softkeys 230, 232, softkeys 236, 238, softkeys 244, 246, if a customer 22, 24 selects a wood floor from a second contractor 240, the system could suggest a throw rug).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fogelson in view of Scholar, et al. (US 20100185547 A1), hereinafter Scholar.
Regarding claim 15, Fogelson discloses the method of claim 1 (as above). Further, while Fogelson discloses wherein the method further includes automatically preparing … printout using location-specific user input selections … to enhance ease of use and create a professional layout ([0089], the customer 22, 24 has entered his personal information, the customer 22, 24 may activate a print softkey 138 to print a copy of the product offering contract 122, [0143], a builder 26 and designer (e.g., supplier 27, 28) may use the builder's website 16 for designing and developing building drawings (e.g., a kitchen design), either party may propose and create a preliminary design concept using an appropriate graphics software package (e.g., Visio) and save the design in a design file, and the builder 26 may convert the graphics file to a webpage using a simple graphics conversion process (e.g., printing out the Visio design file)), Fogelson does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Scholar.
Scholar teaches wherein the method further includes automatically preparing a tab organized, binder-ready printout using location-specific user input selections, where "binder-ready" is defined as data having been formatted for assembly into a 3-ring project binder to enhance ease of use and create a professional layout ([0061], the final output of the planning system includes a completed Project Manual or Portfolio that incorporates an assembled compilation of all the information found in each of the guides/reports prepared through use of the planning system, as products and systems are purchased and installed back up data including warranty information and maintenance recommendations and requirements becomes part of the journal records, and the Project Portfolio/Building Manual as well as each of the other intermediate guides, may be printed in a bound book or presented in a three ring binder form).

Regarding claim 17, Fogelson discloses the method of claim 1 (as above). Further, while Fogelson discloses wherein the method further includes automatically identifying type … needed for a construction project ([0102], after viewing the kitchen, the customer 22, 24 may proceed with the selection of standards and extras, e.g., the customer 22, 24 may determine that carpeting may be the best choice of a floor covering for his kitchen and press the carpet softkey 214), Fogelson does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Scholar.
Scholar teaches wherein the method further includes automatically identifying type of tooling needed for a construction project ([0060], each product on the work orders may be linked to a calculator built into the form, the user may enter the size/area or other pertinent information and the calculator automatically calculates the quantity/size of each item, e.g., for drywall installation, the user may access the work order and use the calculator to help the user identify the number and size of drywall sheets required, the work order may also list nails, screws, glue, tape, mud, sand paper and the tools that are generally required for this type of installation, and once the user enters the wall square footage, the system .
Fogelson and Scholar are analogous fields of invention because both address the problem of providing a software tool for designing and planning construction projects. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in Fogelson the ability to identify type of tooling needed for a construction project, as taught by Scholar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of identifying type of tooling needed for a construction project. Further, it would have been obvious to one of ordinary skill in the art to have modified Fogelson with the aforementioned teachings of Scholar in order to produce the added benefit of by providing a planning system that includes technical features that allow a user's wants, needs and desires to be quickly and efficiently coordinated in an interactive and collaborative effort with others to create the planning document that has the benefit of input from experts and other users to create the planning document faster and more efficiently while resolving technical problems and issues. [0043].	



	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Karabin (US 20170091685 A1) disclosing systems and methods that including a graphical user interface for capturing and displaying data pertaining to locations targeted in a construction or renovation project;
Gordon, et al. (US 20150178861 A1) disclosing systems and methods for identifying and tracking products to be obtained and/or tasks to be performed for repair and/or remodeling of the structure; and
Appleman, et al. (US 20140095122 A1) disclosing systems and methods that provide a configuration platform and environment to enable a user to navigate a displayed virtual representation of a building construction, renovation, or remodeling project.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623